Upon a special verdict returned by the jury, the court adjudged the defendant not guilty, from which the State appealed. *Page 535 
The defendant was charged with peddling without a license, as required by law. There was a special verdict, and this does not find whether or not the defendant had such license. Nor does it find that he was required to exhibit one by the proper authorities and failed to do so; in which case there would have been a        (764) presumption that he had none. Section 24, chapter 216, Laws 1889.
The verdict being thus fatally defective, there must be a new trial. S.v. Oakley, 103 N.C. 409; S. v. Bray, 89 N.C. 480.
Error.
Cited: S. v. Corporation, 111 N.C. 664; S. v. Hanner, 143 N.C. 635.